Justice ERICKSON
dissenting:
I dissent because the majority unnecessarily limits the discretion of a trial judge to disqualify a lawyer from representing a defendant when an obvious and actual conflict of interest exists that would deprive the defendant of the right to effective assistance of counsel.
I
On July 14, 1994, the alleged victim testified at the defendants’ preliminary hearing. The alleged victim stated that, on March 4, *9931994, she was traveling south on Interstate 25 toward her home in Pueblo, Colorado. She looked in her rearview mirror and saw a car rapidly approaching her back bumper. The car was swerving and honking and kept on her tailgate. She heard something hitting her car and thought the occupants of the car were throwing rocks at her. She concluded “they’re not throwing rocks at me, they’re shooting at me.”
The alleged victim then saw the car pull to her right, and she noticed something hitting the bottom of her car, as if she “was [driving] on gravel.... ” While the car passed her on the right, a man’s arm held a gun out the window. The man’s arm waved the gun at her. Once the car passed her, she pulled over to the side of the highway. However, she recognized the car as a Mercedes and memorized its license plate number. After reaching a gas station, she asked the cashier to call the state patrol.
A deputy of the state patrol (deputy) testified that he arrived and made sure the alleged victim was “okay.” Through the coordinated efforts of the deputy and the Pueblo County Sheriffs Department, the defendants were found and arrested. The defendants’ vehicle matched the description given by the alleged victim, and the license plate numbers corresponded to her observations. The deputy found a 7.65 caliber semi-automatic pistol between the front seats of the Mercedes. The Mercedes was occupied by Barbara Ger-maine Whitehorn Tyson and Robert Long Tyson, the defendants, who are also married. The occupants were charged with the offenses enumerated in the majority opinion.
A mechanic found bullet holes in the alleged victim’s tires. Another deputy of the state patrol collected the tires along with the bullet fragments. A ballistics test indicated that the bullet fragments from her tires were probably fired from the pistol found in the Mercedes. The deputy also testified he found a marihuana concentrate during his search of the Mercedes.
Throughout the defendants’ proceedings, the trial judge expressed his concern that both defendants were represented by the same attorney. At the preliminary hearing the trial judge told both defendants that, under the facts, representation by the same lawyer raised a conflict of interest. The trial judge emphasized “[fit’s not a potential conflict, it is a conflict.” On August 22, 1994, the trial judge ordered the defendants’ retained counsel not to represent either of the defendants. The trial judge stated:
There certainly is an argument that whoever was the passenger of that car had nothing to do with any of these offenses; that they were mere passengers. The testimony was that the gun was pointed out the window by a person who was a— looked like a person who had a male hand as opposed to a female hand.
Also, the trial court set forth that the prosecution made an offer for disposition to one of the defendants. As mentioned by the majority, the offer was “for probation, no jail, and testimony against the co-Defendant.”
II
The defendants contend their right to counsel under the Sixth Amendment of the United States Constitution3 and Article II, Section 16, of the Colorado Constitution4 was violated. The reason for “providing assistance of counsel ‘is simply to ensure that criminal defendants receive a fair trial.’ ” Wheat v. United States, 486 U.S. 153, 159, 108 S.Ct. 1692, 1697, 100 L.Ed.2d 140 (1988) (quoting Strickland v. Washington, 466 U.S. 668, 689,104 S.Ct. 2052, 2065, 80 L.Ed.2d 674 (1984)). The main purpose for providing assistance of counsel “is to guarantee an effective advocate for each criminal defendant rather than to ensure that a defendant will inexorably be represented by the lawyer whom he prefers.” Wheat, 486 U.S. at 159, 108 S.Ct. at 1697. While joint representation does not per se violate the right to effective assistance of counsel, a court faced with a possible conflict of interest “must take ade*994quate steps to ascertain whether the conflicts warrant separate counsel.” Id. at 160, 108 S.Ct. at 1697 (emphasis added) (citing Holloway v. Arkansas, 435 U.S. 475, 482, 98 S.Ct. 1173, 1177-78, 55 L.Ed.2d 426 (1978)); see also Armstrong v. People, 701 P.2d 17, 19 (Colo.1985).
The majority holds that the waivers presented to the trial judge by both defendants solve any problem created by the multiple representation. See Wheat, 486 U.S. at 160, 108 S.Ct. at 1697. However, the presumption in favor of assistance by counsel of one’s own choice does not infer such a “flat rule.” Id. The right to counsel does not guarantee “an absolute right to counsel of choice in all cases.” Rodriguez v. District Court, 719 P.2d 699, 706 (Colo.1986).
The issue is the extent of a trial judge’s discretion to protect the adversarial process when there has been a waiver of conflict-free counsel. In Rodriguez, we stated:
The interest of the public in the fair and proper administration of justice includes concerns that trials be conducted in an evenhanded manner; that the participants in the adversary process ... be protected from unfair tactics; and that the courts maintain the integrity of the judicial system and the highest ethical standards of the legal profession.
Id. at 707-08; see also Wheat, 486 U.S. at 160, 108 S.Ct. at 1697-1698 (“Not only the interest of a criminal defendant but the institutional interest in the rendition of just verdicts in criminal cases may be jeopardized by unregulated multiple representation.”). To protect the public’s interest in the integrity of the judicial system, the Colorado Rules of Criminal Procedure require the trial judge to investigate the facts of multiple representation. See Wheat, 486 U.S. at 161, 108 S.Ct. at 1698. Crim.P. 44(b)5 provides in relevant part:
[T]he court shall promptly inquire with respect to such joint representation and shall personally advise each defendant of the right to the effective assistance of counsel, including separate representation. Unless it appears that there is good cause to believe no conflict of interest is likely to arise, the court shall take such measures as may be appropriate to protect each defendant’s right to counsel.
In the present case, the trial judge investigated the multiple representation and, exercising his independent duty to ensure a fair trial, ordered that both defendants could not be represented by the same counsel. See Wheat, 486 U.S. at 161, 108 S.Ct. at 1698. Faced with a no-win situation,6 the trial judge, after reviewing the rights of the defendants to effective assistance of counsel, entered an order protecting both defendants’ right to a fair trial.7 Without such an order the public’s confidence in the integrity of the judicial process would be severely tested. As the trial judge observed, it would be virtually impossible for the attorney to “effectively represent” both defendants.
In Wheat, the Court granted trial judges “substantial latitude in refusing waivers of conflicts of interest” by allowing trial courts to exercise them discretion in cases of potential conflict. See id. at 163,108 S.Ct. at 1699. Here, the trial court found an actual conflict which intensified after the prosecution of*995fered the defendant wife probation and no jail time in exchange for her testimony. Presented with this conflict, the trial judge would be derelict in his duties if he took any other steps. The trial judge’s order rested well within the confines established by Wheat.
Accordingly, I would find that the defendants were not denied their right to counsel and the trial judge acted within his discretion by entering the order prohibiting both defendants from being represented by the same counsel.
LOHR and MULLARKEY, JJ., join in this dissent.

. The Sixth Amendment provides "[i]n all criminal prosecutions the accused shall enjoy ... the assistance of counsel for his defense.”


. Article II, Section 16 states, "[i]n criminal prosecutions the accused shall have the right to appear and defend in person and by counsel....”


. Colorado Crim.P. 44(b) parallels Fed.R.Crim.P. 44(c).


. The United States Supreme Court noted:
If a district court agrees to the multiple representation, and the advocacy of counsel is thereafter impaired as a result, the defendant may well claim that he did not receive effective assistance. On the other hand, a district court’s refusal to accede to the multiple representation may [also] result in a challenge....
Wheat, 486 U.S. at 161, 108 S.Ct. at 1698 (citation omitted).


. Without passing judgment on the attorney seeking to represent both defendants, I invoke two ethical concepts. First, the comment to Rule 1.7 of the Colorado Rules of Professional Conduct (Conflicts of Interest) states "when a disinterested lawyer would conclude that the client should not agree to the representation under the-circumstances, the lawyer involved cannot properly ask for such agreement or provide representation on the basis of the client's consent." The present case illustrates a situation when a lawyer cannot properly ask each client to waive the conflict. Second, the Standard for Criminal Justice 4-1.6 requires that ”[c]lient interests [be] paramount.” The standard insists a lawyer "represent the client’s legitimate interests....”